
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Ms. Fudge (for
			 herself, Mr. Tiberi,
			 Mr. Kind, and
			 Mr. McIntyre) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  September 24, 2011, as Worldwide Day of Play.
	
	
		Whereas according to the Centers for Disease Control and
			 Prevention, since 1980, obesity prevalence among children has almost tripled
			 and approximately 12,500,000, or 17 percent, of children and adolescents in the
			 United States are obese;
		Whereas according to the American Academy of Pediatrics
			 study entitled The Importance of Play in Promoting Healthy Child
			 Development and Maintaining Strong Parent-Child Bonds—
			(1)play is essential
			 to development because play contributes to the cognitive, physical, social, and
			 emotional well-being of children and youth;
			(2)play offers an
			 ideal opportunity for parents to engage fully with children; and
			(3)despite the
			 benefits derived from play for both children and parents, time for free play
			 has been significantly reduced for some children and youth in the United
			 States;
			Whereas Worldwide Day of Play is the centerpiece of The
			 Big Help, the long-term commitment of Nickelodeon to empower children and
			 families by providing the tools and information children and families need to
			 take action on the issues children and families care about;
		Whereas in each of the 50 States and in 13 countries,
			 including at United States military bases around the globe, children and
			 families celebrate Worldwide Day of Play;
		Whereas on September 24, 2011, Nickelodeon will host the
			 8th annual Worldwide Day of Play;
		Whereas in 2011, in collaboration with the Let's Move!
			 campaign started by First Lady Michelle Obama and the President’s Council on
			 Fitness, Sports and Nutrition, the Nickelodeon Worldwide Day of Play will be
			 held on the Ellipse in Washington, District of Columbia;
		Whereas September 24, 2011, would be an appropriate date
			 to designate as Worldwide Day of Play: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of a Worldwide Day of Play.
		
